UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2522



JUDITH E. CALDWELL,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-207-A)


Submitted:   May 19, 2000                  Decided:   June 19, 2000


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judith E. Caldwell, Appellant Pro Se. Richard Parker, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Judith     E.   Caldwell   appeals      the   district   court’s     order

(1)   granting     summary   judgment       to   Defendant   in   this    action

challenging an adverse employment action and raising a claim under

the Rehabilitation Act; and (2) denying her motion for reconsid-

eration.   We have reviewed the record and the district court’s

orders and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.            See Caldwell v. United States,

No. CA-99-207-A (E.D. Va. Sept. 21 & Oct. 4, 1999).               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                         AFFIRMED




                                        2